HODGSON, Chief Judge
(dissenting):
I respectfully dissent from the judgement of my brethren for, in my opinion, our decision in United States v. Bolser, 22 M.J. 564 (A.F.C.M.R.1986), was wrongly decided. Both this court and the Court of Military Appeals have upheld the exercise of subject matter jurisdiction over sexual assaults on children occurring off-base. United States v. Benedict, 20 M.J. 939 (A.F.C.M.R.1985); pet. denied on other grnds, 22 M.J. 367 (C.M.A.1986): United States v. Solorio, 21 M.J. 251 (C.M.A.1986).
The crucial jurisdictional factor in this appeal, as in Bolser, supra, seems to be the relationship of the child-victim to the assailant. The majority, relying on Bolser, supra, concludes that a sexual assault on the child of a fellow servicemember is more egregious than the sexual abuse of his own off-spring. This conclusion is bottomed on the belief that the Air Force’s military mission in the latter situation is not impaired by the accused’s misconduct. See Bolser, supra, at 568. I disagree with this premise as a military miscreant's behavior need not be of a “catastrophic nature” before it affects “the morale, discipline, reputation or integrity” of the installation involved. United States v. Lockwood, 15 M.J. 1 (C.M. A.1983); United States v. Clarke, 23 M.J. 519 (A.F.C.M.R.1986). New crimes reap the harvest of social scorn and public disgrace as does the sexual abuse of children. Sex offenses committed by a servicemember against children, either his own or someone else’s, cannot help but have a demoralizing effect on the morale and reputation of the military unit involved. See United States v. Solorio, supra.
Our decision today creates a legal anomaly — the sexual abuse of a fellow service-member’s child effects the military mission and thus is “service-connected;” while sexually mistreating one’s own children has no effect on “the morale, discipline, reputation or integrity” of the armed services and therefore is not “service-connected.” The result is illogical and cannot be viewed *601otherwise. For the reasons stated, I would affirm the conviction and the sentence.